DETAILED ACTION
Claims 1-6, 21-34 are pending.
Election/Restrictions
Claim 7-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10 March 2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “receptacle” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huber (US 3,583,833).

Regarding claim 1, Huber discloses a tank body (fuel tank 6, c 2 l 4) for transporting (tank may be in an aircraft, c 1 l 20) and spraying a liquid (fuel, id.), the tank body comprising: a plurality of walls (inherently the fuel tank has walls sufficient to contain the liquid) forming a receptacle (fuel tank 6 holds fuel, id.) configured to receive the liquid; and a pump system (pump 3 and motor 4, c 2 l 4) supported by at least one of the plurality of walls (fig 1, pump 3 and motor 4, supported by tank wall), the pump system comprising a liquid end (end by impeller 45, c 3 l 38) and a power frame (side by motor 4), at least a portion of the power frame being disposed in the receptacle (fig 1, motor 4 is within fuel tank). 
Regarding claim 2, Huber discloses the tank body of Claim 1, wherein at least a portion of the liquid end is disposed outside of the receptacle (fig 1, end wall 5 is outside the tank, c 1 l 75 – c 2 l 1). 
Regarding claim 3, Huber discloses the tank body of Claim 2, wherein the liquid end comprises an impeller (impeller 45, c 3 l 38), and wherein the portion of the liquid end disposed outside of the receptacle is the impeller (fig 1, impeller 45 is partially enclosed by the end wall 5, and the impeller is depicted as partially outside the tank wall 6). 
Regarding claim 4, Huber discloses the tank body of Claim 2, wherein the liquid end comprises a pump inlet pipe (radial inlet port 10, c 2 l 10-15), and wherein the portion of the liquid end disposed . 

Claims 21-25, 27-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barrett (US 2,060,484).
Regarding claim 21, Barrett discloses a tank body (tank 11, pg 1 line 50) for transporting a liquid (liquid, id.), the tank body comprising: a wall (fig 1, tank walls are depicted) forming a receptacle (fig1, interior of tank holds liquid id.) configured to receive the liquid; and a pump system (fig 2, pump 23, 22, pg 2 line 3, 19) supported by the wall and comprising a hydraulic motor (fig 2, hydraulic motor 22, pg 2 l 3-6), the hydraulic motor being disposed in the receptacle (fig 1 depicts this arrangement). 
Regarding claim 22, Barrett discloses the tank body of Claim 21, wherein the pump system further comprises a liquid end (fig 2, header 24, c 2 l 20) disposed outside the receptacle. 
Regarding claim 23, Barrett discloses the tank body of Claim 21, wherein the hydraulic motor is configured to be driven by a working fluid (fluid circuit 17 drives pump 18, c 2 l 4-5). 
Regarding claim 24, Barrett discloses the tank body of Claim 23, wherein the working fluid is a hydraulic fluid (motor 22 is driven by fluid provided by pump 23, pg 2 line 70-74). 
Regarding claim 25, Barrett discloses the tank body of Claim 23, wherein the working fluid is a food grade oil (food grade oil is an intended use, material or article pumped does not limit apparatus claim, See MPEP 2115). 
Regarding claim 27, Barrett discloses a tank body (tank 11, pg 1 line 50) for transporting a liquid (fluid of circuit 17, pg 2 l 4), the tank body comprising: a wall (fig 2, outer casing of motor 22 forms solid walls / barriers to fluid flow) forming a receptacle (fig 2, casing of motor 22, pg 2 l 18) configured to receive the liquid (fluid circuit 17 feeds motor 22, pg 2 l 3-4); and a pump system (fig 2, pump 23, 22, pg 2 line 3, 19) comprising a hydraulic motor (fig 2, hydraulic motor 22, pg 2 l 3-6) and pump (pump 23, pg 
Regarding claim 28, Barrett discloses the tank body of Claim 27, wherein the hydraulic motor and the pump share a drive shaft (fig 2, connector 30, pg 2 l 43). 
Regarding claim 29, Barrett discloses the tank body of Claim 28, wherein the pump comprises an impeller (fig 2, pump 23 is a gear pump, the gear impels the liquid), and wherein the drive shaft is configured to rotate the impeller (motor 22 drives pump 23, pg 2 l 3-4, 43). 
Regarding claim 30, Barrett discloses the tank body of Claim 27, wherein the hydraulic motor is configured to be driven by a working fluid (fluid of circuit 17, pg 2 l 4). 
Regarding claim 31, Barrett discloses the tank body of Claim 30, wherein the working fluid is a hydraulic fluid (liquid is directed to the motor, claim 2). 
Regarding claim 32, Barrett discloses the tank body of Claim 30, wherein the working fluid is a food grade oil (food grade oil is an intended use, material or article pumped does not limit apparatus claim, See MPEP 2115). 
Regarding claim 33, Barrett discloses the tank body of Claim 30, further comprising an inlet line (fig 5, input indicated in direction of arrow toward motor 22) and a return line (output is in the direction of arrow away from motor 22 ), and wherein the inlet line and the return line are configured to provide a flow path for the working fluid to reach the hydraulic motor (fig 5, a flow path of circuit 17 is depicted). 
Regarding claim 34, Barrett discloses the tank body of Claim 33, wherein the inlet line and the return line pass through the wall at a location (fig 2, inlet and outlet connectors 29 to the motor 22, pg 2 line 26-27).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Huber in view of Barrett.
Regarding claim 5, Huber discloses the tank body of Claim 1. Huber does not disclose wherein the power frame comprises a hydraulic motor, and wherein the portion of the power frame disposed inside the receptacle is the hydraulic motor. 
Barrett teaches an analogous submerged motor and pump combination, wherein the power frame comprises a hydraulic motor (fig 2, hydraulic motor 22, pg 2 l 3-6). Because both references teach the use of submerged motors which provide rotation to a pump, it would have been obvious to one skill in the art to substitute hydraulic motor of Barrett for the electric motor of Huber to achieve the predictable result of providing rotating power to a pump.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Huber.


Regarding claim 6, Huber discloses the tank body of Claim 1, comprising a tank (fuel tank 6, c 2 l 4). Huber further renders obvious the tank is supported by a frame (tank may be in an aircraft, c 1 l 20, implicitly there are supports that connect auxiliary tanks of the ship to the main airframe of the ship), the receptacle being disposed in the tank, the frame being configured to be supported by a chassis (tank may be in an aircraft, c 1 l 20, an aircraft inherently has an airframe to provide the outer structure of the ship), the chassis being configured to transport the liquid (tank may be in an aircraft, c 1 l 20, aircraft travel). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention that air craft commonly include an internal support structure to support the shape of the vehicle with connections to support the internal auxiliary tanks of the vehicle; therefore the above limitations are implicit in Huber’s disclosure of the aircraft (c 1 l 20). 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Barrett in view of Huber.
Regarding claim 26, Barrett discloses the tank body of Claim 21. Barrett does not disclose wherein the pump system further comprises a centrifugal pump.   Huber teaches an analogous submerged motor and pump combination, wherein the pump system further comprises a centrifugal pump (centrifugal pump 3, c 1 l 73). Because both references teach the use of rotating pumps for liquid, it would have been obvious to one skill in the art to substitute centrifugal pump 3 of Huber for the gear pump of Barrett to achieve the predictable result of providing a rotating pump.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354. The examiner can normally be reached Mon-Fri 0900-1800.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S LEE/Examiner, Art Unit 3746